                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


JOHN DOE                                     )
                                             )            ORDER APPOINTING MEDIATOR
                     v.                      )
                                             )
DUKE UNIVERSITY                              )                       1:20CV996


      It appearing to the Court that counsel for the parties have selected DAVID O.

LEWIS, Esquire, by agreement, as their mediator;

      IT IS ORDERED, pursuant to Local Rule 83.9d(a), that DAVID O. LEWIS, is

appointed mediator in the above-entitled action.

      IT IS FURTHER ORDERED, pursuant to Local Rule 83.9e(b), that the mediator

shall confer with the parties regarding scheduling of the mediated settlement

conference, determine the place and time of the conference, and give notice to the

parties.

      FURTHER, when the mediated settlement conference is completed, the mediator

shall submit the Report of Mediator to the Clerk, pursuant to Local Rule 83.9f.

      Let copies of this order be sent to counsel for the parties and to the mediator.

      This, the 25th day of January, 2021.



                                                 /s/ John S. Brubaker
                                                 John S. Brubaker
                                                 Clerk, U. S. District Court




           Case 1:20-cv-00996-LCB-LPA Document 21 Filed 01/25/21 Page 1 of 1
